Citation Nr: 1739547	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-03 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for patellofemoral syndrome of the right knee (right knee disability).

2.  Entitlement to a disability rating greater than 10 percent for patellofemoral syndrome of the left knee (left knee disability).

3.  Entitlement to a disability rating greater than 10 percent for trochanteric bursitis of the right hip (right hip disability).

4.  Entitlement to a disability rating greater than 10 percent for trochanteric bursitis of the left hip (left hip disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 2001 to May 2002.  

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA). 

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed, to include the transcript of the March 2017 Board hearing presided over by the undersigned Veterans Law Judge. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA last afforded the Veteran a VA examination regarding each disability on appeal in April 2016.  However, the Court has issued the decision Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that VA examinations for musculoskeletal disabilities should include joint testing for pain on both active and passive motion, on weight bearing and non-weight bearing, and for the opposite joint.  The April 2016 VA examination provided range of motion testing results for both knees, but did not provide results of all required musculoskeletal testing, as provided under Correia.  Specifically, the examiner did not note whether range of motion testing was performed on active and passive range of motion.  As such, the Veteran should be afforded new VA examinations to determine the severity of the disabilities on appeal.  Correia v. McDonald, 28 Vet. App. 158 (2016). 

Further, a review of the claims file and testimony provided in the March 2017 hearing indicates that the Veteran received ongoing treatment for the disabilities at issue at the Cleveland VAMC and perhaps at other VA facilities.  The records of such treatment contained in the claims file date only to January 2011.  As such, outstanding pertinent treatment records that have been identified must be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that he submit or authorize the release of any outstanding non-VA records relevant to the disabilities on appeal.  Attempts should be made to obtain identified records.  All attempts to fulfill this development should be documented in the claims file. 
 
2. Please obtain the Veteran's complete VA treatment records dating from January 2011 to present, and associated them with the claims file. 

3. After completing the above directives 1-2, please schedule the Veteran for a VA examination to determine the nature and severity of the left knee disability and right knee disability.  Forward the claims file to the examiner for review of the case. 

The examiner is asked to perform all necessary testing, specifically to include joint testing for pain on both active and passive motion, and on weight bearing and non-weight bearing, as is required under Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner is also asked to address the current nature, severity, and all symptoms of the Veteran's left knee disability and right knee disability.  For purposes of the opinion, please include the following:

(a) Please note the extent of limitation in terms of degree of limited range of motion for each knee.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

(a) Please comment whether there is recurrent subluxation or lateral instability of the left knee or the right knee, and if so, the degree of severity thereof (slight, moderate, or severe).  

(b) Please comment on whether the left knee cartilage or the right knee cartilage is semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  

(b) Describe the impact of the Veteran's service-connected bilateral knee disability on his ability to perform tasks in a work-like setting.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

4. After completing the above directives 1-2, please schedule the Veteran for a VA examination to determine the nature and severity of the left hip disability and right hip disability.  Forward the claims file to the examiner for review of the case. 

The examiner is asked to perform all necessary testing, specifically to include joint testing for pain on both active and passive motion, and on weight bearing and non-weight bearing, as is required under Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner is also asked to address the current nature, severity, and all symptoms of the Veteran's left hip disability and right hip disability.  For purposes of the opinion, please include the following:

(c) Please note the extent of limitation in terms of degree of limited range of motion for each hip.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.

(d) Describe the impact of the Veteran's service-connected bilateral hip disability on his ability to perform tasks in a work-like setting.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

5. After completing any other development deemed necessary, readjudicate the claims on appeal. If a matter is not resolved to the Veteran's satisfaction furnish him and his representative a supplemental statement of the case, and provide them an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




